Citation Nr: 1621224	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  08-16 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.

2.  Entitlement to service connection for a back disability, to include as secondary to service-connected right knee disability.

3.  Entitlement to a rating in excess of 10 percent prior to May 24, 2012, and in excess of 20 percent as of May 24, 2012, for a right knee disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1984 to July 1984 and from February 1987 to February 1990.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability was previously denied in a May 2012 Board decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court vacated the portion of the May 2012 Board decision which denied reopening of the Veteran's claim of entitlement to service connection for a left knee disability and remanded the issue to the Board for action consistent with the Memorandum Decision, which had found that the duty to notify had not been complied with as held in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In January 2015, the Board remanded the issue without reopening, and also remanded several issues that had been remanded by the 2012 Board decision to ensure compliance with the Board's directives.
 
All the issues, to include those remanded in January 2015, have now been returned to the Board for further appellate action.  The requested development has been accomplished, and because the Board's previous orders have been substantially complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied the claim of entitlement to service connection for a left knee disability; the Veteran did not file a notice of disagreement or submit new and material evidence within a year and the decision became final. 

2.  The evidence received since the April 2003 rating decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.

3.  A low back disability was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability, and arthritis of the lumbar spine was not present within one year of the Veteran's separation from active service.

4.  As the Veteran has been shown to have flexion limited to 45 degrees in the right knee at the February 2006 VA examination, the Veteran is entitled to a rating of 10 percent under Diagnostic Code 5260.   

5.  Evidence establishes slight instability in the Veteran's right knee as of May 24, 2012.  

6.  The Veteran's service-connected disabilities do not make him unable to obtain and/or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2002).

2.  New and material evidence has not been received to reopen the previously-denied claim of entitlement to service connection for a left knee disability.   38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2015).

3.  The criteria for service connection for a low back disability, including as secondary to a service-connected right knee disability, have not been met.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for an increased rating for the Veteran's right knee disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-5262 (2015).

5.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.  Of note, a prior Board decision was vacated, prior to the issuance of Shinseki v. Sanders, for lack of notice.  However, the memorandum decision found no problem with the substance of the Board's decision not to reopen the Veteran's claim for service connection for his left knee.  Moreover, VA is no longer required to provide case-specific "Kent notice" in claims to reopen.  The VA Office of General Counsel Precedent Opinion 6-2014, published November 21, 2014, concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent v. Nicholson, 20 Vet. App. 1 (2006), is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained, to the extent available. 

Pursuant to the Board's prior remands, the Veteran was provided with back and right knee examinations in May 2012, March 2013, March 2015, and July 2015.  The Board finds that the May 2012 and March 2013 examinations, taken together with the March 2015 and July 2015 examinations, provides an in depth assessment of the nature of the Veteran's back disability.  The medical opinions were grounded in a review of the Veteran's medical history, current testing, and a review of the medical literature.  Moreover, the Veteran has not questioned the adequacy of the examinations.  The Board, therefore, finds the medical evidence of record to be fully adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran declined the opportunity to present testimony before the Board.  As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. New and Material Evidence

In an April 2003 rating decision, the Veteran was denied entitlement to service connection for a left knee disability, based on a finding that the evidence of record failed to show that a left knee disability was related to the Veteran's service-connected right knee disability.  The Veteran did not file a notice of disagreement with that decision or submit new and material evidence within one year, and the April 2003 rating decision became final  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  In February 2005, the Veteran submitted a claim to reopen his claim of entitlement to service connection for a left knee disability.  Subsequent to a September 2006 rating decision denying reopening of the claim, the Veteran filed his substantive appeal.  

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the April 2003 rating decision included the STRs, which were silent for any complaints or treatment related to the Veteran's left knee.  Also of record were several VA examinations, VA outpatient treatment records, private treatment notes, and the Veteran's statements in connection with his left knee claim.  However, the August 1996 and October 2000 VA examinations failed to diagnose any left knee disability.  In a June 2002 VA examination, the Veteran reported painful swelling in both his knees but the examiner found there was no fracture, dislocation, or other acute abnormality in the left knee.  A July 2002 private treatment record noted the Veteran's right leg had given out and the Veteran had fallen and had hurt his left knee and right foot.  In a September 2002 examination, the Veteran reported injuring his left knee three months earlier.  The examiner noted that there was no previous history of problems with his left knee prior to that episode.  The examiner gave a diagnosis of patellar tendonitis in the left knee.  The examiner opined that the Veteran's right knee did not have anything to do with his left knee condition.  

The evidence that has been added to the claims file since the April 2003 rating decision consists of additional VA examinations, VA outpatient treatment records, private treatment notes, and the Veteran's statements in connection with his left knee claim.  Specifically, the Veteran reported in June 2005 that his injuries, left knee disability included, have affected one of his marriages, his employment, and his ability to perform daily tasks such as: repetitive bending, lifting, climbing, standing, and walking.  However, the Veteran did not provide any basis for supporting his contention that his left knee disability was related to either his active military service or his service-connected right knee disability.  Additionally, a February 2006 VA examination found the Veteran had a normal left knee.  A February 2006 VA treatment report diagnosed bilateral knee pain but failed to indicate any relationship between the Veteran's right and left knee.  

The Board also notes that the Veteran was provided a VA examination on his left knee disability in May 2012 but the examiner failed to provide a medical opinion regarding service connection, thereby rendering the examination inadequate.  The Board acknowledges that once VA undertakes the effort to provide an examination when developing a service connection claim, an adequate examination must be provided.  Barr v. Shinseki, 21 Vet. App. 303, 311 (2007).  However, in the context of claims to reopen, this is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  Accordingly, if it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished, and the issue of the adequacy of any new examinations already provided becomes moot.  Woehlaert, 21 Vet. App. at 463.  Thus, there is no duty by the VA here to provide the Veteran with a new examination on his left knee disability.

The evidence that has been added to the claims file since April 2003 is new in that it had not previously been submitted.  However, with respect to the left knee claim, the new evidence is not "material" since the evidence does not establish, or even suggest, a nexus or any such relationship between the claimed left knee disability and either the Veteran's service or the service-connected right knee disability, and the Veteran's statements basically reiterate his prior contentions already of record.  The evidence therefore does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  

In addition, the Board notes that the Veteran's contentions, including in his treatment notes, as well as the lay statements submitted by the Veteran in connection with his left knee claim, are also insufficient to reopen the claim.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.  The Veteran can report his observations, but statements as to cause, onset, or claimed aggravation must be supported by competent medical evidence.  Here, as indicated above, the medical evidence of record does not support the Veteran's contention.

Therefore, the Board finds that the evidence added to the record since April 2003 is at best cumulative of the evidence previously considered by the RO at that time and does not relate to an unestablished fact necessary to substantiate the left knee claim and, therefore, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For these reasons, the Board finds the new evidence of record is not material to the Veteran's left knee claim.  As such, and even considering the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010) to the effect that the VA regulation as to reopening a claim "must be read as creating a low threshold," there is still a minimum threshold, and the new evidence submitted since April 2003 does not reach that threshold.  As such, the claim is not reopened.

III. Secondary Service Connection

The Veteran asserts that he is entitled to service connection for a low back disability, as such was caused by his active service, including as a paratrooper.  In the alternative, he has argued that his current low back disability has been aggravated by his service-connected right knee disability. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, arthritis shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought must be chronic, rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

A review of the service treatment records (STRs) show the Veteran had a right low back strain in 1982, prior to enlistment, but a letter dated January 27, 1984, confirmed the lumbar issue was resolved.  Additional STRs show complaints of low back pain in March 1987 and a January 24, 1989 Master Problem List noted lower back pain under "Temporary (Minor) Problems."  However, the Veteran's separation examination report, which the Board acknowledges is undated, noted that his "upper extremities" and "spine, other musculoskeletal" was clinically evaluated as normal at that time.  Moreover, the Veteran specifically denied having experienced recurrent back pain on a medical history survey completed in conjunction with his separation examination.

Post-service treatment records fail to show any treatment for a back condition for a number of years after service.  Although the Veteran's initial claim for service connection to a back disability was submitted in January 1996, a February 1997 VA examination noted that the Veteran no longer claimed back problems at that time.  The earliest post-service medical record that mentioned the Veteran's back, after the February 1997 VA examination, was in 2004, subsequent to an on-the-job injury and motor vehicle accident.  The Veteran was seen for treatment at the request of Worker's Compensation.  At that time, the Veteran had been separated from active service for more than 13 years.  The workers compensation records noted that the Veteran was assessed with herniated lumbar disc and lumbar radiculopathy in June 2004 and had begun receiving epidural steroid injections.  The Veteran was diagnosed with degenerative lumbar disc disease in July 2004.  The medical providers did not indicate that the diagnoses were related to service, to include his right knee disability.  The Veteran has continued to receive medical treatment for his back condition since 2004.  

At a May 2012 VA examination, the Veteran was assigned a diagnosis of lumbar spine strain and it was noted that imaging studies did not support a diagnosis of arthritis of the thoracolumbar spine.  The examiner also noted that the Veteran's back condition impacted his ability to work, in that he could not perform physical labor.  However, medical opinions regarding service connection were not provided at that time.  

In a March 2013 addendum, the examiner opined that the Veteran's low back disability was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had a low back strain while playing football prior to service and his separation examination was negative for a low back disability.  The examiner further noted that the Veteran sustained a workplace injury in 2004 for which he was treated with worker's compensation.  The examiner further opined that the Veteran's low back disability was less likely as not aggravated beyond the natural progression of the disability by the service-connected right knee disability.  The examiner again noted that the record showed that the Veteran sustained a workplace injury in 2004, diagnosed as herniated disc, which required pain management.  

The Veteran was provided with another VA examination in March 2015.  After interview and examination of the Veteran, the examiner assigned a diagnosis of degenerative arthritis of the lumbar spine and intervertebral disc syndrome (IVDS).  The examiner found that the Veteran's back condition impacted his ability to work, finding that "this condition will impact any job requiring prolonged sitting or standing or lifting."  The examiner opined that the Veteran's low back disability was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that although the "Veteran was treated on several occasions for lower back problems [during active service,] it appears that these were acute and transient situations because the separation examination disclosed a normal back examination, suggesting that his present lower back problems developed after military service."  However, a medical opinion on whether the Veteran's low back disability was secondary to the Veteran's service-connected right knee disability was not provided at that time.   

In a July 2015 addendum, the examiner opined that the low back disability was less likely than not proximately due to or the result of the Veteran's service-connected right knee disability, to specifically include any altered gait resulting from the right knee disability.  The examiner explained that "there is not documentation in the medical literature establishing a direct cause and effect relationship between mild degenerative knee arthritis as a cause of degenerative arthritis of the lumbar spine."  The examiner further noted that "there is evidence that [the] Veteran's lumbar spine condition is related to a workman's compensation incident in 2004."  

With regard to whether the Veteran's low back disability was aggravated beyond its natural progression by his service-connected right knee disability, the Board notes that the opinion and rationale provided are not adequate.  Specifically, the examiner noted that the Veteran's low back disability which "clearly and unmistakably existed prior to service" was not aggravated by the right knee disability.  The Board notes that the evidence of record establishes that the Veteran's preexisting low back disability had completely resolved, as evidenced by the January 1984 letter discussed above, as such there is no basis for the finding that he had a pre-existing disability.  Therefore, the July 2015 opinion with respect to secondary service connection is inadequate and not probative evidence in this matter.  However, the March 2015 opinion discusses the relevant evidence and appropriately addresses the Veteran's contentions, as such, there is no prejudice to the Veteran in proceeding with the claim. 

At the outset, according to the medical record, the Veteran developed the current low back disability more than 13 years following separation from active service, which the medical evidence strongly suggests was the result of a post-service occupational injury.  As mentioned above, although the Veteran submitted a claim for service connection for a back disability in January 1996, a February 1997 VA examination noted that the Veteran no longer claimed back problems at that time.  The earliest mention of a back disability subsequent to the February 1997 VA examination was noted in a private treatment record over 13 years after separation from active service and this treatment was requested by Worker's Compensation, subsequent to an on-the-job injury and a motor vehicle accident.  While these facts are not dispositive, they are factors that weigh against his claim.  Further, degenerative arthritis was not diagnosed until March 2015, many years after the Veteran's February 1990 separation from active service.  Therefore, service connection pursuant to the chronic disease presumptions for arthritis is also not warranted. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, what remains for consideration, is whether the Veteran's low back disability is otherwise related to his active service.

Upon review of the evidence, the Board finds no basis upon which to award service connection for the Veteran's current low back disability.  As noted above, the examiners have explained that the Veteran's low back disability is not related to service connection, and the evidence of record, medical or otherwise, does not indicate that such a disability is related to or incurred in active service.  The examiners have also specifically opined that the Veteran's low back disability is less likely than not the result of, nor had it been aggravated beyond its natural progression by the Veteran's service-connected right knee disability.  Furthermore, no medical professional, either private or VA treatment provider, has attributed the Veteran's low back condition to active service.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of lumbar-related disabilities.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran might sincerely believe that his low back disability is related to active service or his service-connected right knee disability, he lacks the medical expertise to provide such a link, and he has not cited to any medical evidence that would support such a link.  He is considered competent to describe symptomatology related to his low back disability which he experienced during service.  However, this information was supplied to the medical professionals who evaluated whether a current low back disability was etiologically linked to the Veteran's military service.

As discussed above, VA medical examiners have specifically opined that there is no relationship between the Veteran's current low back disabilities and his active service.  The Board notes that it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In sum, the Board finds that the Veteran's low back disability is not shown to be directly related to active service, to include his service-connected right knee disability.  The VA examiners have competently and persuasively opined that the Veteran's low back disability was not caused or aggravated by a service-connected right knee disability and those opinions are the most probative evidence of record.  Arthritis in the low back was not shown within one year of separation from active service.  As such, the Veteran's claim is denied.

IV. Increased Rating

The Veteran applied again for an increased rating for a right knee disability in February 2005.  A September 2006 rating decision continued the 10 percent rating.  The Veteran submitted a notice of disagreement in February 2007.  In March 2008, the RO issued a statement of the case confirming the 10 percent rating.  The Veteran submitted a substantive appeal in April 2008.  In July 2008, the RO issued a supplemental statement of the case confirming the 10 percent rating.  After a Board remand in May 2012 and subsequent VA examination later that month, the Veteran's 10 percent evaluation was increased to 20 percent in March 20, 2013, under diagnostic codes 5258-5003 for mild degenerative joint disease (DJD) of the right knee (claimed as status post partial lateral meniscectomy of the right knee), effective May 24, 2012.  The Veteran has challenged all current right knee evaluations, arguing that his right knee disability is more severe than currently rated.

The Diagnostic Code utilized indeed depends on the Veteran's particular history, diagnosis, and symptoms.  See Butts v. Brown, 5 Vet. App. 532 (1993).  A change in Diagnostic Code generally is permissible as long as it is explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Here, the RO initially rated the Veteran's knee disability under DC 5257, however, in 2013 this was changed to DC 5258 in conjunction with the increasing of his right knee rating to 20 percent.  Of note, this better addressed the impairment caused by the Veteran's meniscectomy which had formed the basis for the grant of service connection.  However, the 10 percent rating under 5257 had been in effect for more than 20 years at this point and as such consideration must be given to the applicability of Murray v. Shinseki, 24 Vet. App. 420 (2011) (in which the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.).  Additionally, the Court held that change of diagnostic code under which Veteran's disability was rated was error where the change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation.  Id.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.  Words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.
 
The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63, 604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56, 704 (August 14, 1998).  Additionally, separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibial and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

Rating in excess of 10 percent prior to May 24, 2012

In a June 2004 private lower extremity evaluation, the evaluator found there was no gross deformity in the lower extremities and that the range of motion demonstrated non-tender, active and passive, unrestricted motion of the knees bilaterally.

During a December 2004 private psychological evaluation, the Veteran reported that he experienced bilateral lower extremity weakness and numbness and that his balance was fair to poor.  He reported using a cane at times and had fallen a few times.  

In a February 2006 VA treatment record, the Veteran reported a history of pain in his right and left knee and was assessed a diagnosis of bilateral knee pain.  

The Veteran was afforded a VA examination of his right knee in February 2006.  The Veteran reported constant pain in his right knee, which he felt was unstable.  He reported pain on bending his knee.  The Veteran also reported weakness in his knee and that he was unable to squat.  The Veteran reported using a cane for ambulation.  He was not working due to his health problems but stated he was able to complete the activities of daily living.  On physical examination, the examiner noted that there was no instability in the right knee.  The examiner noted there was pain in the medial and lateral aspect of the knee on varus and valgus stressing.  There was also patellar pain on patellar grinding, and tenderness to palpation of the articular surface of the patella, both medially and laterally.  

Range of motion in the right knee was demonstrated as: flexion to 45 degrees and full extension.  The examiner noted that repeated motion caused increasing pain in the right knee but there was no decreasing range of motion.  X-rays of the knee were found to be normal.  The examiner assigned a diagnosis of pain in the right knee, secondary to chronic capsulitis and ligament strain around the knee joint.  

Here, the Board finds that a compensable rating of 10 percent is warranted under Diagnostic Codes 5260 as the Veteran has been shown to have flexion limited to 45 degrees in the right knee at the February 2006 VA examination.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

The Board finds that the evidence is against the assignment of a rating in excess of 10 percent for the service-connected right knee disability under Diagnostic Code 5257, prior to May 24, 2012.  The weight of the competent and credible evidence does not establish moderate impairment, moderate subluxation, or moderate instability of either knee.  The Veteran has reported experiencing occasional falls on account of his lower extremities and he uses a cane for ambulation occasionally, which supports the 10 percent rating that was assigned under DC 5257.  However, there has been no indication that stability testing has been abnormal throughout the course of the Veteran's appeal.  For example, at the February 2006 VA examination, the examiner found the Veteran showed no instability.  There was also no evidence or history of recurrent patellar subluxation or dislocation noted.  Therefore, as the objective medical evidence is silent for any findings of instability in the right knee, moderate instability or subluxation has not been shown.  

The Board has considered whether a rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  There is competent and credible evidence of pain in the Veteran's right knee as he has consistently reported at various medical appointments.  The weight of the evidence shows no additional limitation of flexion or extension of either knee due to pain or due to fatigue, weakness, lack of endurance, or incoordination including after repetitive use.  For example, the 2006 examiner noted that although there was pain on repetitive motion testing, there was no additional limitation of motion in the right knee.  No Deluca factors were noted either.  The Board notes that pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Here, while range of motion testing caused pain, it was not shown to cause limitation of motion.  Thus, a rating is not warranted for the right knee under Deluca.  

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, 4.59 only provides entitlement to the minimum compensable rating for the joint.  Here, the Veteran has been assigned compensable ratings for the right knee and therefore, 4.59 does not provide for an additional rating.  

The Board also considered whether a separate rating was warranted under DC 5258.  However, the 2006 VA examination failed to show any locking or effusion.  It was also not noted that the Veteran's meniscus had been removed entirely so as to warrant a rating under DC 5259.  Of note, the Veteran's meniscectomy in 1988 was partial and did not involve a total removal of the semilunar cartilage.

Treatment records were reviewed but fail to support a higher right knee rating prior to May 2012.

The Board has considered the additional Diagnostic Codes that are applicable to the knee, but notes that there has also been no allegation of genu recurvatum.  As such, no other Diagnostic Codes are applicable.



Rating in excess of 20 percent from May 24, 2012

The Veteran was afforded another VA examination of his right knee in May 2012.  The Veteran reported that he was requesting an increase in his service-connected right knee condition.  He reported a history of arthroscopic surgery performed while in service for partial lateral meniscectomy in 1988.  The Veteran reported pain and swelling with prolonged walking or in the mornings and that his knee would lock and give way.  The Veteran reported he had tripped and stepped on a hole and has had steroid injection three times approximately two years prior.  The Veteran reported taking Aleve as needed and used a brace for his knee.  He denied new injuries and new surgeries.  The Veteran noted that during flare-ups, he would walk with a limp and could not put too much pressure on his right knee.  

On physical examination, the examiner noted that there was tenderness or pain to palpation for joint line or soft tissues in the Veteran's right knee but there were no objective findings of anterior, posterior, or medial-lateral instability noted.  There was also no evidence or history of recurrent patellar subluxation or dislocation noted.  The examiner noted the Veteran experienced medial tibial stress syndrome and has had a history of meniscal tear and experienced frequent episodes of joint "locking," pain and effusion.  As noted above, the Veteran has had a meniscectomy on his right knee and the examiner noted the Veteran experienced residuals of weakness, limited motion, swelling, and pain due to the meniscectomy.  The examiner noted that the Veteran required the constant use of braces for his bilateral knee condition.  X-ray of the right knee revealed degenerative arthritis of the right knee.

Range of motion in the right knee were: flexion to 120 degrees and 5 degrees extension.  There was no objective evidence of painful motion on flexion and on extension.  There was no additional limitation of motion with repetitive testing.  However, he did have less movement than normal, disturbance of locomotion, and interference with sitting, standing and weight-bearing with repetitive use.  The examiner also noted that his right knee condition impacted his ability to work in that he cannot bend or climb.  The examiner assigned a diagnosis of mild degenerative joint disease in the right knee and also found there was positive crepitus and pain to palpation in the medial joint line and anteriorly.  

From May 24, 2012, the Veteran is in receipt of the maximum 20 percent rating per Diagnostic Code 5828, based on the findings at a VA examination that day.  As such, no further discussion is necessary in contemplating a higher rating under this Diagnostic Code.

The Board finds that a rating of 10 percent under Diagnostic Code 5260 is also warranted based on the Veteran's pain on motion.  The Board acknowledges that Diagnostic Code 5258 contemplates pain and the Veteran has a 20 percent rating under this particular code, as noted above.  Nevertheless, after review of the entire record, the Board finds that Diagnostic Code 5258 does not sufficiently compensate his pain on motion in his right knee for degenerative arthritis.  As such, the Board finds that while the Veteran does not have compensable limitation of flexion, from May 24, 2012 forward, a rating for pain on motion for arthritis is warranted to sufficiently contemplate the Veteran's pain on motion pursuant to 38 C.F.R. § 4.59.  The Board acknowledges that a Veteran cannot be compensated for the same symptomatology more than once, as such would constitute pyramiding in violation of 38 C.F.R. § 4.14.  However, the Board finds that continuing the Veteran's 10 percent rating under Diagnostic Code 5260 is not pyramiding, but rather appropriately compensates him for the manifestations of his disability.  Therefore, since the Board finds that Diagnostic Code 5258 is insufficient, a separate rating under Diagnostic Code 5260 is necessary to fully compensate the Veteran for the symptom of pain on motion due to his right knee for degenerative arthritis.

The Board finds that the evidence is in support of an assignment of a rating of 10 percent, but not higher, for the service-connected right knee disability under Diagnostic Code 5257 from May 24, 2012.  While there is no objective evidence of instability, the Veteran is competent to report that his knee has been giving out and he has experienced occasional falls on account of his right knee.  The 2012 examiner has also noted that the Veteran uses a knee brace constantly.  This evidence is sufficient to substantiate a basis for slight instability.  However, a rating in excess of 10 percent under Diagnostic Code 5257 is not warranted as clinical testing has not detected any right knee instability throughout the course of the Veteran's appeal.  For example, at his most recent VA examination, the examiner found no objective finding of anterior or posterior or medial-lateral instability present.  There was also no evidence or history of recurrent patellar subluxation or dislocation noted.  Therefore, as the objective medical evidence is silent for any findings of instability in the right knee, moderate or severe instability or subluxation has not been shown.  

The Board has considered the additional Diagnostic Codes that are applicable to the knee, but notes that the Veteran has not been shown to have meniscus problems not already contemplated by the assigned ratings nor has the record noted ankylosis in the right knee from May 24, 2012.  There has also been no allegation of genu recurvatum.  As such, no other Diagnostic Codes are applicable.

As described, the Veteran's claim is granted.

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

V. Extra-schedular consideration

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the right knee disability on appeal are contemplated by the schedular criteria.  The Veteran's primary complaints with regard to his right knee have been pain and instability, both of which have been considered directly by the schedular rating criteria.  The Veteran is also noted to use a brace for his knee.  While braces are not specifically enumerated by the rating criteria, the use of a brace does not render the Veteran's service-connected disability unique or unusual, and it does not mean that the schedular rating criteria does not adequately describe the symptoms of the Veteran's service-connected disability, so as to trigger referral for extraschedular consideration. 

First, the use of a brace is not unexpected if a person is experiencing knee instability in a joint of the lower extremity.  Here, the Veteran receives a compensable rating for his right knee based on the presence of instability.  Moreover, the use of an assistive device is not a "symptom" of the Veteran's knee disability; rather, it is used to address a symptom, namely instability.  As such, even though the Veteran does use knee braces, the schedular rating criteria reasonably describe his symptomatology.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) is applicable.

VI. TDIU

The Veteran asserts that he is unable to obtain and maintain gainful employment as a result of service-connected disabilities.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability that is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and asks for a TDIU because of subjective factors outside the objective rating.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Service connection is currently in effect for depressive disorder, rated as 50 percent disabling, and a right knee disability, rated as 40 percent disabling.  The Veteran's combined rating for his service-connected disabilities is 70 percent, effective May 24, 2012.  

The Board notes that although the Veteran has a combined rating of 70 percent; upon review of the entire record, the Board finds that the Veteran's unemployment is based mainly on his non-service connected low back disability.  As noted above, several VA examiners have noted that due to the Veteran's low back disability, he is unable to perform physical labor and the low back disability impacts any job requiring prolonged sitting or standing or lifting.  The Board notes that apart from the May 2012 VA examination, there has been no objective finding that the right knee disability has caused his unemployability.  Moreover, the May 2012 examiner did not specifically note that the Veteran's right knee disability alone prevented the Veteran from bending or climbing, just that he could not do so.  There is insufficient evidence to substantiate a finding that the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.

Accordingly, the Veteran does not meet the schedular criteria for consideration for the assignment of TDIU.  38 C.F.R. § 4.16(a) (2015).  Therefore, the Board finds that the preponderance of the evidence in this case weighs against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Accordingly, entitlement to a TDIU rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a left knee disability has not been received, and the appeal is denied.

Service connection for a back disability, to include as secondary to service-connected right knee disability, is denied.

An evaluation in excess of 10 percent under Diagnostic Code 5257 is warranted throughout the course of the appeal.

The separate 20 percent under Diagnostic Code 5258-5003, effective May 24, 2012, is continued.

A separate evaluation of 10 percent for a limitation of flexion in the right knee is granted, subject to the laws and regulations governing the award of monetary benefits.

TDIU is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


